Citation Nr: 0906712	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran timely filed a VA Form 9, Appeal to the 
Board of Veterans' Appeals, referable to the issue of 
entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2004 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  A rating decision dated on July 1, 2004 denied 
entitlement to service connection for peripheral neuropathy.  
Notice of this decision was mailed to the veteran on July 21, 
2004.

2.  The RO received the veteran's notice of disagreement on 
February 2, 2005.  

3.  The RO issued a statement of the case on April 25, 2005.

4.  A VA Form 9 was received January 18, 2006.


CONCLUSION OF LAW

A VA Form 9, Appeal to the Board of Veterans' Appeals, or 
substantive equivalent, was not timely filed.  38 U.S.C.A. §§ 
5103, 5103A, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303, 20.305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the veteran was informed of the 
requirements for filing a timely substantive appeal in the 
April 2005 statement of the case.  Additionally, pursuant to 
38 C.F.R. § 20.101(d), the Board specifically notified him by 
letter dated December 3, 2008 of what constitutes a 
substantive appeal, the timing parameters in place, and the 
perceived defect in his case.  The Veteran did not respond to 
the letter.  The veteran has been adequately notified of the 
elements of substantiating his claim.

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2006).  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction.  38 C.F.R. § 20.202 (2008).
 
To be considered timely, the substantive appeal must be filed 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303 (2008).  If the claimant fails to 
file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

No substantive appeal was received within one year of the 
rating decision (by July 2005) or within 60 days of the 
statement of the case issued in April 2005 (by June 2005).  
In addition, the veteran did not request an extension of time 
in which to file the substantive appeal pursuant to 38 C.F.R. 
§ 20.303 (2006) (which requires a request for extension to be 
submitted in writing, and prior to the expiration of time for 
filing the substantive appeal).  Therefore, the veteran is 
statutorily barred from appealing the July 2004 rating 
decision, and the Board may not reach the merits of the 
claim.  See Roy, supra.  The appeal must be dismissed.



ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


